DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection over Connor et al. US 2011/0046658 in view of Bowman et al. US 2017/0224355 in view of Pevsner US 4085757.  
Applicant’s arguments with respect to claim(s) 2 and 3 have been considered but are moot because the new ground of rejection over Connor et al. US 2011/0046658 in view of Bowman et al. US 2017/0224355 in view of Kieval et al. US 6522926.
Connor et al. discloses an aneurysm occlusion device comprising a neck bridge comprising a mesh, the neck bridge further comprising a proximal ring, the mesh connects to the proximal ring, the proximal ring forming a perimeter of a proximal to distal opening.   Bowman et al. discloses an aneurysm occlusion device comprising a neck bridge comprising a mesh, the mesh being made of a wire mesh (embolic holding mesh portion 12, composed of a plurality of wires woven into a mesh or braid and expands within aneurysm, paragraph 0118). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor et al. US 2011/0046658 in view of Bowman et al. US 2017/0224355 in view of Pevsner US 4085757.
Regarding claim 1, Connor et al. discloses an intrasaccular aneurysm occlusion device comprising: a neck bridge 2 with a distal facing concavity (for example, see annotated figure 10 below), wherein the neck bridge is configured to be inserted and then radially expanded within the aneurysm sac (shown prior to expansion, figures 5, 6; and after expanded within sac, figures 7-9), wherein the neck bridge is configured to be wider than the aneurysm neck and cover the interior of the aneurysm neck after the neck bridge has been expanded within the aneurysm sac (for example, figures 3, 7), wherein the neck bridge further comprising a proximal ring 8, the mesh is connected to the proximal ring (figure 9), the proximal ring forming a perimeter of a proximal to distal opening and/or lumen through the neck bridge (figure 9, paragraph 0055, ring 8 is around and in open in connection with catheter until the mesh has been filled through opening at proximal end of mesh 2), and wherein embolic material is inserted through the opening and/or lumen into the aneurysm sac (fill members 7, figures 2, 6, 7); a closure which closes the proximal to distal opening after the embolic material is inserted (figures 4, 10; cord closure 6 with loops 11 close the mesh enclosure, paragraph 0054, 0055), and a wire 6 connected to the loops, wherein the closure mechanism is remotely opened or closed by an operator by the operator pushing, pulling or rotating the wire (paragraphs 0045, 0046; the closure may include a tie-off left behind including a ratcheting or other one-way engagement feature, a weakened portion as a separation location, wire cord 6 can be pulled to detach a portion of the cord closure 6, or the closure can include a wire, tie, clasp, adhesive or a fusion).  Connor et al. fails to explicitly disclose the mesh being a wire mesh, or the closure comprising a plug or flap which closes the proximal to distal opening and/or lumen.

    PNG
    media_image1.png
    553
    557
    media_image1.png
    Greyscale

Bowman et al. discloses an aneurysm occlusion device comprising a neck bridge comprising a mesh, the mesh being made of a wire mesh (embolic holding mesh portion 12, composed of a plurality of wires woven into a mesh or braid and expands within aneurysm, paragraph 0118) as a known material for providing an aneurysm occlusion mesh configured for holding embolic members.  
Pevsner discloses an expandable occlusion device 26, the device comprising an occluder that may have material inserted through lumen 122 and into the occluder through an opening for inflation to the desired degree (column 4, lines 40-42), the device comprising a plug closure mechanism 43 which is remotely opened or closed by an operator by pushing, pulling, or rotating the wire (stop 43 which closes the opening into the occluder is opened or closed by movement of the wire 41, the wire being withdrawn to close the opening; column 4, lines 35-40).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Connor et al. with a wire mesh, as taught by Bowman, as is known in the art for materials or structure of an intrasaccular occlusion device for holding embolic members within the aneursym, and with closure mechanism being a plug, as taught by Pevsner, as it is a known substitution in the art to provide an occluder closure mechanism comprising a plug member being attached to the wire for opening or closing an inflation lumen.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor et al. US 2011/0046658 in view of Bowman et al. US 2017/0224355 in view of Kieval et al. US 6522926.
Regarding claims 2 and 3, Connor et al. discloses an intrasaccular aneurysm occlusion device comprising: a neck bridge 2 with a distal facing concavity (for example, see annotated figure 10 above), wherein the neck bridge is configured to be inserted and then radially expanded within the aneurysm sac (shown prior to expansion, figures 5, 6; and after expanded within sac, figures 7-9), wherein the neck bridge is configured to be wider than the aneurysm neck and cover the interior of the aneurysm neck after the neck bridge has been expanded within the aneurysm sac (for example, figures 3, 7), wherein the neck bridge further comprising a proximal ring 8, the mesh is connected to the proximal ring (figure 9), the proximal ring forming a perimeter of a proximal to distal opening and/or lumen through the neck bridge (figure 9, paragraph 0055, ring 8 is around and in open in connection with catheter until the mesh has been filled through opening at proximal end of mesh 2), and wherein embolic material is inserted through the opening and/or lumen into the aneurysm sac (fill members 7, figures 2, 6, 7).  
Connor et al. discloses a mesh and a closure mechanism (ring 8, with loops 11 and wire 6 for closing the proximal to distal opening, figure 10), but fails to explicitly disclose the mesh being a wire mesh, or a leaflet valve which closes the proximal to distal opening and/or lumen after the embolic material has been inserted into the aneurysm sac, with the leaflet valve being remotely operated by the application of electromagnetic energy.
Bowman et al. discloses an aneurysm occlusion device comprising a neck bridge comprising a mesh, the mesh being made of a wire mesh (embolic holding mesh portion 12, composed of a plurality of wires woven into a mesh or braid and expands within aneurysm, paragraph 0118) as a known material for providing an aneurysm occlusion mesh configured for holding embolic members.  
Kieval et al. teaches a device comprising an intravascular closure mechanism comprising an internal valve 202 the valve being a leaflet valve (column 13, lines 42-45), the leaflet valve being remotely opened or closed by an operator by the application of electromagnetic energy to selectively control or alter the opening or closing force of the leaflets of the valve (column 13, lines 47-57).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Connor et al. with a wire mesh, as taught by Bowman, as is known in the art for materials or structure of an intrasaccular occlusion device for holding embolic members within the aneurysm, and to modify Connor et al. with a closure mechanism valve including a leaflet valve being remotely operated by the application of electromagnetic energy, as taught by Kieval et al., as it is known in the art to provide leaflet valves which are operated by the application of electromagnetic energy to selectively control or alter the opening or closing force of the leaflets of the valve.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771  

/DIANE D YABUT/Primary Examiner, Art Unit 3771